In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00387-CR

____________________


KERRY GOODMAN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-00494




MEMORANDUM OPINION
 Appellant, Kerry Goodman, filed a motion to withdraw his appeal pursuant to Tex.
R. App. P. 42.2.  The motion is signed by appellant personally, acting pro se after counsel
filed a brief which certifies that counsel could find no arguable error upon which to base an
appeal.  No opinion has issued in this appeal.


	The motion to withdraw as counsel is GRANTED.  Kerry Goodman is enrolled pro
se.  It is further ORDERED that the motion to withdraw notice of appeal is GRANTED, and
the appeal is therefore DISMISSED.  The Clerk of the Court shall forward a duplicate copy
of this Order to the clerk of the court in which the notice of appeal was filed.
	APPEAL DISMISSED.


								_____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered March 25, 2009 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.